Citation Nr: 1041144	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-41 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than April 28, 2005, for 
the grant of a 100 percent rating for service-connected anxiety 
disorder with alcoholism and posttraumatic stress syndrome.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran had active service from January 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

In a March 2006 decision, the RO awarded an increased rating of 
70 percent for service-connected anxiety disorder with post-
traumatic stress symptoms, effective April 28, 2005.  The RO 
denied a claim of entitlement to a total disability rating based 
on individual unemployability (TDIU), which was appealed by the 
Veteran.  In a September 2007 decision, the RO assigned a total 
schedular rating (i.e. 100 percent), for the anxiety disorder, 
effective from April 28, 2005.  The Veteran continued to express 
disagreement with the effective date assigned.  

In April 2007, the Veteran perfected an appeal of total 
disability rating based on individual unemployability (TDIU) to 
the Board.  As noted above, Veteran was awarded a total schedular 
rating in September 2007.  VA General Counsel had issued a 
precedent opinion holding that a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue 
was essentially moot.  However, the opinion was withdrawn in 
November 2009 after the United States Court of Appeals for 
Veterans Claims (Court) determined that there was an exception to 
the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 
(2008).  The Court held that there could be a situation where a 
veteran has a schedular total rating for a particular service 
connected disability, and could establish a TDIU rating for 
another service connected disability in order to qualify for 
special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by 
having an 'additional' disability of 60 percent or more 
('housebound' rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & 
Supp. 2010).  In this case, however, the Veteran is only service 
connected for two disabilities, the anxiety disorder for which he 
is rated at 100 percent and the nasal obstruction for which he is 
rated at only 10 percent.  There is no suggestion that the 
Veteran's nasal obstruction in any way renders the Veteran 
unemployable.  Rather, the only assertion throughout the 
Veteran's claims file is that he is unemployable on account of 
his anxiety disorder.  As such, to the extent a TDIU issue was 
perfected to the Board, the issue is moot.  

In April 2010, the Veteran's attorney submitted additional 
evidence relevant to the claim.  The attorney has since submitted 
a waiver of the right to have the evidence initially considered 
by the RO; hence, a remand is not necessary.  38 C.F.R. § 
20.1304.  


FINDINGS OF FACT

1.  An informal claim of entitlement to a total rating based on 
unemployability was received by the RO on January 13, 2005; an 
Application for Increased Compensation Based on Unemployability, 
VA Form 21-8940, was received by the RO on April 28, 2005.

2.  Between January 13, 2004 and January 13, 2005, the Veteran 
had GAF scores between 51 and 60, indicating that his anxiety 
disorder manifested with no more than moderate symptoms and/or 
moderate difficulty in social, occupational, or school 
functioning.  The evidence did not show total social and 
occupational impairment from the service-connected anxiety 
disorder.


CONCLUSION OF LAW

The criteria for an effective date of January 13, 2005, but no 
earlier, for an increased evaluation of 100 percent for anxiety 
disorder with alcoholism and posttraumatic stress symptoms have 
been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1)(2) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The Veteran's claim for an earlier effective date is a downstream 
issue from his claim of entitlement to a TDIU.  VA awarded a 
higher evaluation of 100 percent for the Veteran's anxiety 
disorder based upon his TDIU claim, and the Veteran subsequently 
filed an NOD arguing he warranted an earlier effective date for 
the increased rating.  In this type of circumstances, VA is not 
required to issue a new VCAA letter; however, specific notice on 
the evidence necessary to establish an earlier effective date was 
issued in July 2007.  See VAOPGCPREC 8- 2003.  Because it is a 
downstream issue, further notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Nelson v. Principi, 18 Vet. App. 
407, 410 (2004) (a Veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him a VCAA 
notice if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law).  The 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's VA and 
private medical records and VA examination reports.  The Board 
finds that no further action is necessary pursuant to the VCAA.

The Veteran contends that he is entitled to an effective date 
earlier than April 28, 2005, for the grant of a 100 percent 
disability rating for his service-connected anxiety disorder with 
alcoholism and post-traumatic stress syndrome.  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date 
of an evaluation and award of compensation for an increased 
rating claim is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o)(1).  

An exception to this rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the 1-year period preceding the date of receipt 
of a claim for increased compensation.  In that situation, the 
law provides that the effective date of the award shall be the 
earliest date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 year 
from such date.  38 U.S.C.A. § 5110(b)(2)(West 2002); 38 C.F.R. § 
3.400(o)(2) (2010); see VAOPGCPREC 12-98 (Sept. 23, 1998); see 
also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where 
the increase precedes the claim (provided also that the claim is 
received within one year after the increase) and are not 
applicable when a claim is filed and the increase in disability 
is subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) 
(2010).

Any communication or action, indicating an intent to apply for a 
VA benefit, from a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2010).  It is further noted that, under 38 C.F.R. § 
3.157, a report of examination or hospitalization will be 
accepted as an informal claim for benefits.  However, the 
provisions of 38 C.F.R. § 3.157 only apply once a formal claim 
for compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.

A claim for a TDIU is a claim for an increased rating.  See Hurd 
v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU 
is a claim for increased compensation and the effective date 
rules for increased compensation apply to a TDIU claim); see also 
Norris v. West, 12 Vet. App. 413 (1999).

In an October 2004 rating decision, the RO awarded service 
connection for an anxiety disorder with posttraumatic stress 
symptoms.  An initial disability rating of 50 percent was 
assigned, effective from October 24, 2000.  The Veteran was 
notified of that decision in November 2004 and did not express 
disagreement with the disability rating assigned or the effective 
date within one year.  The decision is therefore final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302 
(2010).

The Veteran's representative has argued that the October 2004 
rating decision never became final because the Veteran put VA on 
notice of VA treatment records while the appeal period was still 
open.  The representative cited Muehl v. West, 13 Vet. App. 159, 
160-61.  However, this case is factually different from Muehl in 
that Muehl dealt with Federal records that were in existence at 
the time the RO made its decision, but which the RO had not 
obtained.  The Court of Appeals for Veterans Claims (Court) in 
Muehl concluded that those records were potentially relevant to 
the Veteran's claim and found that they should have been obtained 
prior to the decision being rendered.  Conversely, in this case, 
the records the representative has argued the RO should have 
obtained were not actually in effect at the time the RO made its 
decision to grant service connection for the Veteran's 
psychiatric disorder.  Rather, in a April 2005 statement, the 
Veteran informed VA that he was going to be hospitalized for 21 
days by VA from April to June 2005.  As such, whatever these 
treatment records contain, it would not have bearing on the 
Veteran's condition in October 2004.   He was not arguing that 
the evidence prior to that date showed either that the effective 
date was incorrect or that the evidence that was of record 
merited a higher rating.  Rather, at most, the Veteran was 
claiming that at that point his anxiety disorder was worse.  
However, this much was recognized by the awarding of a TDIU 
rating as of the day before the statement seeking the temporary 
rating was received.  There is no indication that such a 
statement should be considered a notice of disagreement and the 
fact that the Veteran was seeking treatment in the future alone 
does not prevent the October 2004 rating decision from becoming 
final.

On January 13, 2005, a statement in support of a then-pending 
appeal for entitlement to service connection for hepatitis C was 
received from the Veteran.  In this statement, he requested 
entitlement to a 100 percent disability rating because he unable 
to work due to the hepatitis.  (Service connection for hepatitis 
was later denied by way of an October 2005 Board decision, the 
Veteran appealed, but subsequently withdrew the issue from 
appeal).

On April 28, 2005, an informal claim for TDIU was received from 
the Veteran, noting that he was unable to work due to several 
disabilities, including the hepatitis and his service-connected 
anxiety disorder.  An Application for Increased Compensation 
Based on Unemployability, VA Form 21-8940 accompanied the 
informal claim.  On April 29, 2005, a claim for entitlement to a 
temporary total evaluation for his service-connected anxiety 
disorder was received.  

In a March 2006 rating decision, the RO denied the claim for a 
TDIU, but awarded a 70 percent disability rating for the service-
connected anxiety disorder with posttraumatic stress symptoms, 
effective April 28, 2005.  The Veteran commenced a timely appeal 
with regards to the disability rating and effective date 
assigned.  In a September 2007 rating decision, the RO awarded a 
total disability rating (i.e. 100 percent) for anxiety disorder 
with alcoholism and posttraumatic stress symptoms, effective 
April 28, 2005.  

Based upon a careful review of the record, the Board finds that 
an earlier effective date for the award of a 100 percent 
disability rating for the anxiety disorder is warranted, but only 
as of January 13, 2005.  As noted, the effective date of an 
evaluation and award of compensation for an increased rating 
claim is the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o) (1).  

The Board finds that the date of receipt of the claim was January 
13, 2005 as this is the date that an informal claim for TDIU was 
received.  As noted, a claim for a TDIU is also a claim for an 
increased rating.  See Hurd, 13 Vet. App. 449 (2000).  Moreover, 
since a formal TDIU application was received from the Veteran 
within one year, it is considered to have been filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

Pursuant to the holdings in the Harper case and VAOPGCPREC 12-98, 
the Veteran can only establish an effective date earlier than 
January 13, 2005 - if the evidence supports a finding that an 
ascertainable increase in his disability occurred within the one 
year period prior to receipt of this current claim for such 
increase, which would be on or about January 13, 2004.  The Board 
has reviewed the evidence dated for the one-year period prior to 
January 13, 2005, and finds that the preponderance of the 
evidence is clearly against an ascertainable increase in the 
psychiatric disability.

The Veteran's anxiety disorder with alcoholism and posttraumatic 
stress syndrome is rated under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9400.  Under DC 9400, a 100 percent rating is warranted for 
total occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name. Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF 
scores are but one piece of information to be examined, and the 
Board is obligated to review all pertinent evidence and set forth 
a decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  As relevant to the Veteran's 
claim, a GAF score of 41-50 indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score between 51 and 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers, or 
co-workers). 

At an RO hearing held in May 2004, the Veteran testified that he 
was unable to perform his construction job, partly because he was 
extremely exhausted due to his hepatitis disorder, was unable to 
tolerate crowds, and suffered from nervousness and depression.  

VA outpatient treatment records dated from January 13, 2004 
include a May 2004 mental health progress note showing a GAF of 
50.  The Veteran reported that he was divorced, unemployed, and 
mildly depressed.  He denied any suicide attempts.  It was 
recommended that he enroll in a Substance Abuse Treatment Program 
(SATP) for chemical dependency, although his last drink was 
reportedly in May 2003.  In another progress note dated in August 
2004, the Veteran expressed intent to gain employment.

At a VA examination held in July 2004, the Veteran reported 
feelings of detachment from others, fatigue, poor motivation, and 
depression.  He denied suicidal ideation or intent, other than an 
occasional thought.  He endorsed homicidal ideation - stating he 
has had hidden anger that has been explosive at times when 
intoxicated; however, the last instance had occurred several 
years earlier.  There was no history of mania and he was not 
anhedonic-noting that basically he just could not afford hobbies 
or activities.  He enjoyed riding his bike and liked to spend 
time with his two children.  He reported that he was close to his 
children and other family members.  He endorsed some memory 
problems in terms of putting things in proper sequence and dates, 
etcetera.  He also had energy and motivation problems.  He denied 
any type of psychosis.  Objectively, the Veteran had good eye 
contact, was communicative, and adequately groomed.  The 
Veteran's psychomotor activity was somewhat restless.  Speech was 
hyperverbal with some pressure noted.  His mood was somewhat 
anxious and his affect was appropriate to content and appeared 
stable.  The Veteran was oriented in all spheres.  His thought 
processes was linear and coherent without any evidence of 
looseness of association, though it was somewhat tangential.  
Thought content was goal-directed without evidence of psychosis 
or superficial suicidiality.  Cognition and intellectual 
performance was grossly intact; insight and judgment were intact.  
The Veteran's ability to manage his financial affairs was intact 
as well.  The AXIS I diagnoses were alcohol dependence in early 
remission; marijuana abuse, continuous; and anxiety disorder, not 
otherwise specified.  The GAF score was 55.  The examiner did not 
specifically state whether or not the Veteran's anxiety disorder 
caused total occupational or social impairment.   

In comparing the Veteran's psychiatric symptoms to the schedular 
criteria, it does not appear that his symptoms more closely 
approximated the criteria for a 100 percent evaluation.  There 
was no evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name, or persistent danger of hurting self or others.  In 
addition, the Veteran's GAF scores of 59 in the May 2004 
treatment record and the 55 at the VA examination, were 
indicative of no more than moderate symptoms and/or moderate 
difficulty in social, occupational, or school functioning.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  

The Board observes that medical evidence after January 2005 
supports a finding that the Veteran's psychiatric disability was 
productive of total occupational and social impairment.  This 
evidence included VA outpatient treatment records dated after 
January 2005; VA examinations in November 2005 and December 2005; 
a July 2007 letter from Dr. Smith, a private psychologist; and a 
March 2010 letter from Dr. Costa, a private psychiatrist.  Dr. 
Costa stated that based upon his review of the medical record and 
clinical interview of the Veteran, the Veteran had been 
profoundly and completely disabled from his psychiatric illness 
as early as 2000.  The Board notes that while Dr. Costa's March 
2010 opinion supports a finding of total impairment since 2000, 
this evidence was received years after the Veteran filed his 
increased rating claim, and was therefore received later than the 
date the claim was received and cannot serve to establish an 
earlier effective date.  See 38 C.F.R. § 3.400(o)(2).  Moreover, 
any VA or private medical evidence of record, either dated or 
received prior to October 2004, could not serve as a formal or 
informal claim for increased compensation because the Veteran's 
claim for service connection for the anxiety disorder was not 
allowed until October 2004.  See 38 C.F.R. § 3.157.  

As an informal claim for a TDIU was received in January 13, 2005, 
it is also the date that an informal claim for the increased 
rating was received.  As there is no evidence of a factual 
increase within one year prior to January 13, 2005, the 
appropriate effective date for the 100 percent schedular rating 
for the service-connected anxiety disorder with alcoholism and 
posttraumatic stress symptoms is January 13, 2005.  There are no 
provisions in the applicable laws and regulations to allow an 
earlier effective date.

As such, the Veteran's claim is denied.


ORDER

An earlier effective date of January 13, 2005, but no earlier, 
for the grant of a 100 percent disability rating for the service-
connected anxiety disorder with alcoholism and posttraumatic 
stress symptoms is granted, subject to the laws and regulations 
governing the award of monetary benefits. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


